  Case 20-22819       Doc 14     Filed 06/22/20 Entered 06/22/20 15:38:15            Desc Main
                                   Document Page 1 of 2




 Lon A. Jenkins (4060)
 Tami Gadd (12517)
 MaryAnn Bride (13146)
 Katherine T. Kang (14457)
 OFFICE OF THE CHAPTER 13 TRUSTEE
 405 South Main Street, Suite 600
 Salt Lake City, Utah 84111
 Telephone: (801) 596-2884
 Facsimile: (801) 596-2898
 Email: utahtrusteemail@ch13ut.org



                         UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF UTAH
                                 CENTRAL DIVISION

IN RE:                                                CASE: 20-22819
JARED BELCHER                                         CHAPTER 13


Debtor
                                                     Hon. R. KIMBALL MOSIER
                                                     Confirmation Hearing: 7/28/20 10:00 am

   TRUSTEE'S OBJECTION TO CONFIRMATION AND RECOMMENDATION OF
            DISMISSAL UNDER 1307(c) IF UNABLE TO RESOLVE

Lon A. Jenkins, Chapter 13 Trustee, hereby objects to confirmation of the Debtor's plan and in
support thereof represents as follows:
   1. The Debtor filed a Chapter 13 petition for relief on May 11, 2020 and the First Meeting of
Creditors under section 341 was held on June 19, 2020.

   2. The payment advices required by § 521(a)(1)(B)(iv) show less income than is reported on
Schedule I.

   3. The Debtor(s) failed to timely provide the Trustee with copies of their State and Federal
income tax returns for 2019 (see § 521(e)(2)(A)(i), Fed. R. Bankr. P. 4002(b)(2)(B), and Local
Rule 6070-1(c)(2)).
  Case 20-22819         Doc 14      Filed 06/22/20 Entered 06/22/20 15:38:15                Desc Main
                                      Document Page 2 of 2




    4. The plan was not served on all parties-in-interest as required by Fed R. Bankr. P. 2002(a)
and 3015(d).

    5. The Trustee requests the Debtor(s) provide copies of documents regarding the lease to
own agreement with David Belcher.

    6. The Trustee requests an update at Confirmation regarding: Status of basement rental
income.

    7. The Trustee is unable to verify the following income listed on the Schedule I: Social
Security income for children.

    8. The Debtor(s) list on Schedule J an expense for rent of $3,007.53. The Debtor(s) should
either substantiate this expense with admissible, documentary evidence, or remove it from
Schedule J.


    WHEREFORE, the Trustee objects to confirmation of the Debtor's plan. If the Debtor is unable to
resolve the objection by the confirmation hearing, the Trustee will move to dismiss or convert the case .




Dated: June 22, 2020                                  MaryAnn Bride
                                                      Attorney for Chapter 13 Trustee



                                   CERTIFICATE OF SERVICE

    A true and correct copy of the foregoing Objection to Confirmation was served on the following
parties on June 23, 2020:


JARED BELCHER, 13891 NEWBERG DRIVE,HERRIMAN, UT 84096

RUSSELL C. SKOUSEN, ECF Notification
                                                           /s/ Helen Doherty
